02-12-386 THRU 390-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO.  02-12-00386-CR
NO.  02-12-00387-CR
NO.  02-12-00388-CR
NO.  02-12-00389-CR
NO.  02-12-00390-CR
 
 



Desiree Oxendine


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 371ST District Court OF
Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Desiree Oxendine attempts to appeal following her pleas of true to the State’s
motions to revoke community supervision in each of these five cases.[2] 
Following the plea agreements, the trial court sentenced Appellant to thirteen
months in state jail in each case, each sentence to run concurrently with the
others.
The
trial court’s certifications of Appellant’s right to appeal state in each case that
this “is a plea-bargain case, and the defendant has NO right of appeal.”  See
Tex. R. App. P. 25.2(a)(2).  On August 23, 2012, we notified Appellant that these
appeals could be dismissed unless she or any party desiring to continue the
appeals filed a response showing grounds for continuing the appeals.  Appellant’s
attorney filed a response that does not present grounds for continuing the
appeals.
The
Texas Rules of Appellate Procedure are clear that in a plea-bargain case, an
appellant may appeal only those matters that were raised by written motion
filed and ruled on before trial or after getting the trial court’s permission
to appeal.  See Tex. R. App. P. 25.2(a)(2).  Because the trial court’s
certifications reflect that Appellant has no right of appeal, we dismiss these
appeals for want of jurisdiction.  See Tex. R. App. P. 25.2(a)(2), (d),
43.2(f).
 
PER CURIAM
 
PANEL: 
GARDNER,
WALKER, and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  September 20,
2012




 















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00386-CR
 
 



Desiree
  Oxendine
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 371st District
  Court
 
of
  Tarrant County (1267123D)
 
September
  20, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed for
want of jurisdiction.
 
SECOND DISTRICT COURT OF APPEALS
 
 
PER CURIAM
 
 
 


 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00387-CR
 
 



Desiree
  Oxendine
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 371st District
  Court
 
of
  Tarrant County (1267785D)
 
September
  20, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed for
want of jurisdiction.
 
SECOND DISTRICT COURT OF APPEALS
 
 
PER CURIAM
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00388-CR
 
 



Desiree
  Oxendine
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 371st District
  Court
 
of
  Tarrant County (1271270D)
 
September
  20, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
          This
court has considered the record on appeal in this case and holds that the appeal
should be dismissed.  It is ordered that the appeal is dismissed for want of
jurisdiction.
 
SECOND DISTRICT COURT OF APPEALS
 
 
PER CURIAM
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00389-CR
 
 



Desiree
  Oxendine
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 371st District
  Court
 
of
  Tarrant County (1271271D)
 
September
  20, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed for
want of jurisdiction.
 
SECOND DISTRICT COURT OF APPEALS
 
 
PER CURIAM
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00390-CR
 
 



Desiree
  Oxendine
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 371st District
  Court
 
of
  Tarrant County (1271272D)
 
September
  20, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed for
want of jurisdiction.
 
SECOND DISTRICT COURT OF APPEALS
 
 
PER CURIAM




 
 




[1]See Tex. R. App. P. 47.4.


[2]Appellant originally
pleaded guilty in each of these cases to forgery by possession of a check with
intent to pass.  See Tex. Penal Code Ann. § 32.21(a), (d) (West 2011).